DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 03/07/2022.

Elected Species


    PNG
    media_image1.png
    479
    638
    media_image1.png
    Greyscale


A search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was expanded to find an examinable species.

Examinable Species
The examinable species is represented by Compound 21 (page 170):

    PNG
    media_image2.png
    225
    341
    media_image2.png
    Greyscale

	The examinable species reads on claims 1-13. Claims 14-20 are withdrawn from consideration as not reading on the examinable species.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwanaga (Journal of Photopolymer Science and Technology, Vol. 21, No. , 2008, 165-172).

Regarding Claims 1-5, 8, Iwanaga teaches Compound 21 as mentioned above. Compound 21 a beta-diketone ligand with fluoroalkyl groups  and a diphosphine ligand with different substituents and an Tb center atom (per claims 1-4).
Compound 21 reads on applicants’ Formula 1 wherein Ar = phenyl; n = 3; R = n-ocyl group; M = Tb; RF= CF3; p = 1; q = 3 (per claims 5, 8-10).


Claim(s) 1-5, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwanaga (Journal of Luminescence 130; (2010), 812-816. 

Regarding Claims 1-5, 8-10, Iwanaga teaches Compound 3 
(page 813) :


    PNG
    media_image3.png
    230
    395
    media_image3.png
    Greyscale

Compound 3 a beta-diketone ligand with fluoroalkyl groups  and a diphosphine ligand with different substituents and an Tb center atom (per claims 1-4).
Compound 21 reads on applicants’ Formula 1 wherein Ar = phenyl; n = 3; R = n-ocyl group; M = Tb; RF= CF3; p = 1; q = 3 (per claims 5, 8-10).

Allowable Subject Matter I
Claims 6-7, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
N=4 (per claim 6)
RF with different chain lengths (per claim 7)
Complex with two metals (per claim 11)

Allowable Subject Matter II

The following is a statement of reasons for the indication of allowable subject matter as applicant claims a rare earth complex mixture.
The prior art of record fails to teach the claimed rare earth complex mixture.
Claims 12-13 allowed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786